Title: To George Washington from Pierre Huet de La Valinière, 6 July 1791
From: La Valinière, Pierre Huet de
To: Washington, George



Lake Champlain 6th July—1791—2 O’clock P.M.
To the Great General, the Preserver & Protector of the most admirable Country in the world—Safety!

I do not know enough of the English language to write it in one quarter of an hour as it is necessary for me to do. I have just learnt that you charity, joined to your justice, leads you to wish to be informed of those who have not been rewarded according to your good intentions. I beleive I am one of that number. In October 1784 I returned from the prisons of Europe, where the cause of America had been my ruin. I ventured to present a memorial to Congress, at least to the President & secretary of it, and receiving no answer I presented one to Genl Knox, who, assured of my suff⟨mutilated⟩gs, gave me a living as a Refugee for 6 months. I then sought to obtain a living for 3 years in the cause of America in the Illinois Country, where I in vain sought to make the Tories return to their duty, who deceived & deceiving, as I think, Genl Harmer. I was not able to bring it about, on the contrary the goodness & integrity of his heart made him give faith to all their deceptions accompanid with their liquor. I then returned by sea, after having passed though a thousand dangers—losses & afflictions. I am at present with the Canadian Refugees; but more than ever suspected by the English, who will

not suffer me to put my foot in Canada about my own affairs. Time will not permit me to develop my misfortunes—But waiting ’till it will, I take the liberty to assure you of the humble respects with which I have the honor to be Your Excellency’s most Obed. & Hbe Sert

P. Huet

